Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 53-103 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 53-103 are directed to an abstract idea of organizing human activity.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition).

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. 
Claims 53 recite, a table game management system comprising:
a camera and/or reader;
a win-loss determination device; and 
at least one processor; 
wherein:
the win-loss determination device is configured to determine a win-loss result of each game at a game table; and
the at least one processor is configured to:
determine and store types, positions, and numbers of gaming chips placed by a participant onto a bet area of the game table, the gaming chips each having a respective unique identification (ID) and a plurality of plastic colored portions of different colors and the types of the gaming chips being identifiable from their respective appearances, the determination of the types, positions, and numbers of the gaming chips being based on at least one image from the camera and/or a reading of the respective unique IDs of the gaming chips by the reader; 
detect, based on the determined types, positions, and numbers of the placed gaming chips, a total bet amount (B) of the gaming chips placed on the bet area of the game table;
determine, based on the win-loss result and the detected total bet amount, a winning or losing amount for a game organizer (Y) and determine and output a sales profit ratio (X) of the winning or losing amount for the game organizer (Y) to the total bet amount (B);
compare the sales profit ratio (X) with a theoretical profit ratio or a previous average profit ratio; and
output a result of the comparison.
	
Claims 54-95 recites a table game management system comprising:
a camera;
a win-loss determination device; and
at least one processor;
wherein:
the win-loss determination device is configured to determine a win-loss result of each of one or more games at a game table; and
the at least one processor is configured to:
based on at least one image from the camera, determine and store types, positions, and numbers of gaming chips placed by one or more game participants onto a bet area of the game table, the gaming chips each having a plurality of plastic colored portions of different colors and the types of the gaming chips being identifiable from their respective appearances;
detect, based on the determined types, positions, and numbers of the placed gaming chips, a total bet amount (TB) of the gaming chips placed on the bet area of the game table;
determine, based on the win-loss result and the detected total bet amount, a winning or losing amount for a game organizer and determine and output a sales profit ratio (X) of the winning or losing amount for the game organizer to the total bet amount (TB);
compare the sales profit ratio (X) with a theoretical profit ratio or a previous average profit ratio; and output a result of the comparison.

Claims 98-103 recite a game management system for managing casino games played in a play hall, the game management system comprising:
a camera or other sensor;
a win-loss determination device;
a management control device; and
an overall management device;
wherein:
the win-loss determination device is configured to determine a win-loss result of each of one or more games at one of a plurality of game tables;
the management control device includes a processor configured to, respectively for each of a plurality of player positions of the one of a plurality of game tables: 
associate the respective player position with a respective game participant; 
use output from the camera or other sensor to determine and store types, positions, and numbers of gaming chips placed onto a bet area of the one of a plurality of game tables; and
detect a winning or losing amount of the respective game participant associated with the respective player position based on the win-loss result and the determined types, positions, and numbers of the gaming chips; and
the overall management device includes a processor configured to manage the plurality of game tables.

The above underlined limitations recite an abstract idea of organizing human activity. According to the 2019 Revised Patent Subject Matter Guidelines, organizing human activity includes managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claim recites managing a game by determining and storing various information of gaming chips (including types, position, numbers, identification, color) on a gaming table, determining the win loss result, total bet amount, win loss amount, and profit ratio; and comparing the profit ratio with a theoretical profit ratio or previous average profit ratio. The social activity of a wagering game is managed. The money and profits for the social activity is managed. In addition, the management and comparison of profit or loss in a business such including a casino with wagering games is a fundamental economic principle. Methods of organizing human activity include fundamental economic principles or practices.
Furthermore, the determination of various information of a gaming chips, determining the win-loss results, total bet amount, profit ratio is an abstract idea of performing a mental process. Mental process are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). The steps of determining and comparing as claimed are steps a person can performing the human mind by observing the gaming table.

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Claims 53-103 do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing.
Claims 53-103 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. In addition, the claims do not apply the judicial exception with, or by use of a particular machine. The claims do not apply or use the judicial exception in a meaningful way. The system comprising a camera or reader, determination device, processor, management control device, overall management device, are not used in a meaningful way. The camera or reader, determination device, processor, management control device, overall management device, are generic computers, and generic computer components known in the art used to perform the abstract idea of managing interactions. The camera or reader, determination device, processor, management control device, overall management device are used to implement the game in a computer embodiment. The use of a computer generally links the abstract idea to a particular technological environment. 
For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.
The claims 53, 54, 98 recite a camera or reader, determination device, processor, management control device, overall management device.
The use of a camera or reader to identify the gaming chips is well known routine and conventional. As evidence, Nicastro (US 2006/0205484) discloses that various data collection means are known in the art to collect game data (e.g. cards, wager, player’s available wager funds) including cameras, RFID, bar code scanners, etc., to identify chips and cards (paragraph 20).
The processor to store gaming chips information is well known routine and conventional. As indicated by the courts, storing and retrieving information in memory is well known, routine and conventional. Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
The processor to output data is well known, routine and conventional. As indicated by the courts, Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), indicated that the mere displaying of data is a well understood, routine, and conventional function.  
The determination device, processor, management control device, overall management device are processors or generic computers used to determine and calculate game data, which is well known, routine and conventional in the art. As evidence, Merati (US 2016/0171813) discloses it is well known in the art to use processor-executable instructions to determine game results in a casino game and make determinations for a game management system using various detectors (paragraph 24). 
The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Claims 55 recite, that the determination is performed using deep learning. Other than using “deep learning” or a generic computer process, the claim limitations are not indicative of integration into a practical application. In addition, claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.
Claims 56-97, 99-101, 103 are directed to outputting information or alerting, and performing the detections, determinations, ascertaining information, storing data, comparing data, and managing the gaming table(s). These limitations recite an abstract idea of managing the wagering game. For the same reasons as indicated above, the claim limitations are not indicative of integration into a practical application. The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.
Claim 102 recite obtain identification of participants from a face recognition system using a camera or reading a member card, or a credit card. The step of obtaining identification or data is well known routine and conventional. The courts have indicated that receiving or transmitting data over a network is well known routine and conventional. For example, using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 53-98 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 are of U.S. Patent No. 11,410,491. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of US 11,410,491 discloses the claimed invention of pending claim 53 but fails teach a win-loss determination device configured to determine a win-loss result of each game at a game table. However, claim 1 of US 11,410,491 discloses that the processor is configured to determine a win-loss result of each of a plurality of games at a game table. Therefore, claim 1 of US 11,410,491 discloses pending claim 53.
Similarly, claim 1 of US 11,410,491 discloses pending claim 54.
Regarding pending claims 55-103, claims 2-46 of US 11,410,491 discloses pending claims 55-98 or would have been over claims 2-46 of US 11,410,491.

Claims 53-74, 98 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/849006 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other
Claim 1 of copending application 17/849006 discloses the claimed invention of pending claim 53 but fails teach a win-loss determination device configured to determine a win-loss result of each game at a game table. However, claim 1 of US copending application 17/849006 discloses that the processor is configured to determine a win-loss result of each of a plurality of games at a game table. Therefore, claim 1 of copending application 17/849006 discloses pending claim 53.
Similarly, claim 1 of copending application 17/849006 discloses pending claim 54.
Regarding claims 55-74, 98 claims 1-20 of copending application 17/849006 discloses pending claims 55-74, 98 or would have been over claims 1-20 of copending application 17/849006.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 98-103 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 98 recite “other sensors” and “camera or other sensor to determine and store types, positions, and numbers of gaming chips”. The claim is indefinite because it is not clear what “other sensors” are limited to and thereby rending the scope of the claim unascertainable. Applicant’s specification discloses that the system include various sensors (paragraphs 253, 353). However, the specification fails to teach what the various or other sensors are. Therefore, in light of the specification, it is not clear when “other sensors” encompasses and limited to.
Claims 99-103 are rejected by dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 98-99, 103 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US 2009/0233699) in view of Emori (US 2012/0080845).

98. Koyama discloses a game management system for managing casino games played in a play hall (Fig. 1), the game management system comprising:
a camera or other sensor (cameras 3 in Fig. 1, or reading device 12 in Fig. 3 to read IC tag of chips)
a win-loss determination device (program of the server to automatically judge the game win/lose result; abstract, paragraphs 65, 67);
a management control device (server 6 in Fig. 1); and
wherein:
the win-loss determination device is configured to determine a win-loss result of each of one or more games at one of a plurality of game tables (judge the game win/lose result; abstract, paragraphs 65, 67); 
the management control device includes a processor configured to, respectively for each of a plurality of player positions of the one of a plurality of game tables (betting area in front of players, Fig. 1): 
associate the respective player position with a respective game participant (32 and 33 in Fig. 1); use output from the camera or other sensor to determine and store types, positions (placement and value of chips, paragraphs 43, 52), and numbers of gaming chips placed onto a bet area of the one of a plurality of game tables (number of game chips of each player; i.e. five one-dollar, two five-dollar, one ten-dollar; paragraphs 55, 56); and 
detect a winning or losing amount of the respective game participant associated with the respective player position based on the win-loss result and the determined types, positions, and numbers of the gaming chips ((judge the game win/lose result; abstract, paragraphs 65-68, Fig. 12);
Koyama discloses the claimed invention but fails to teach an overall management device, the overall management device includes a processor configured to manage the plurality of game tables. Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to wagering systems, Emori discloses a system that tracks game play on a casino table. Emori discloses a management control device (control device 200) manages the local table unit (Fig. 4, paragraphs 270, 279). The control device is connected to an overall management device (table log server 420 in Fig. 4) which mages information of the history of games played on each of a plurality of game tables placed in the gaming establishment (paragraph 314). By examining the information of this history, it can be tracked if there was any fraud, and on which game table 100, when and with what players and dealer the problem has occurred can be found (paragraph 314) It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Koyama’s invention and incorporate an overall management device in order to provide the predictable result of managing a plurality of gaming tables within the gaming establishment and track the game plays across a plurality of gaming tables.

99. Koyama discloses the game management system according to claim 98, wherein the processor of the overall management device is configured to ascertain a history of the win-loss result of a plurality of games at the game table (This limitation is interpreted that the payout or payment result from the win-loss result for a plurality of games at the game table is verified. Koyama discloses that the payment/dividend, payout, from the win-loss result of each game is verified; paragraphs 65-70, Steps s23-s27 in Fig. 11).

103. Koyama discloses the game management system according to claim 98, wherein the processor of the overall management device is configured to, for each of the game participants, respectively: ascertain respective purchase information and selling information about the gaming chips for each of the respective game participant in a predetermined time or period; and performs addition or subtraction of the respective purchase information and the selling information and of the respective detected winning or losing amount of the respective game participant to ascertain a balance of the gaming chips owned by the respective game participant at a predetermined timing (perform balance calculations and predetermined timing/end of the game, in real time, paragraphs 70; Fig. 12).

Claims 100, 102 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US 2009/0233699) in view of Emori (US 2012/0080845) as applied to claim 98 above, and further in view of Burrill (US 20080113772).

100. Koyama discloses the claimed invention as discussed above but fails to teach that the overall management device is configured to ascertain purchase information and selling information about the gaming chips for each of the game participants respectively in a period from entrance by the respective game participant into the play hall to the respective game participant leaving from the play hall. Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to wagering systems, Burrill discloses an automated data collection system for casino table game environments. Burrill discloses that the system tracks player buy-in information (i.e. adding new chips, paragraphs 119-127, 174, 225) and cashing out activity (paragraph 229-230). Burrill discloses that the system automatically starts and suspends, and resumes and /or ends player tracking session at one or more table games (abstract, paragraphs 6-8) and therefore tracks when the player first buys-in when the player enters, and cashes out when the player leaves the play hall. It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Koyama’s invention and ascertain purchase information and selling information about the gaming chips for each of the game participants respectively in a period from entrance by the respective game participant into the play hall to the respective game participant leaving from the play hall in order to provide the predictable result of tracking the player gaming activity throughout the casino hall.

102. Koyama discloses the game management system as discussed above. Koyama also discloses that player identification is used to identify the player (paragraph 60, 67) but fails specify how the player is identified. Koyama fails to teach that the management control device is configured to obtain an identification of the respective game participants from a face recognition system that identifies the respective game participants using a camera image or by reading a member card or a credit card of the respective game participants.  Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to wagering systems, Burrill discloses an automated data collection system for casino table game environments. Burrill discloses that a player identification can be obtained using various methods including using finger print reader, a member card (player tracking cards, member cards, smart card) or a credit card (paragraphs 315-317, 427-248). It would have been obvious to one of ordinary skilled in the art to modify Koyama’s invention before the effective filing date and identify the player using a member card or a credit card in order to provide the predictable result of identifying the player using well known identifications.

Claim 101 is rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US 2009/0233699) in view of Emori (US 2012/0080845) as applied to claim 98 above, and further in view of Rowe (US 2006/0258427).

101. Koyama discloses the claimed invention as discussed above but fails to teach that an entrance and leaving management device configured to recognize entrance of the game participants into the play hall and exit of the game participants from the play hall, wherein the processor of the overall management device is configured to use information acquired from the entrance and leaving management device to ascertain one of the game participants who attempts to leave from the play hall, and issue an alert about the leaving of the one of the game participants when a balance of the gaming chips owned by the one of the game participants is at least a predetermined amount.  Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to wagering systems, Rowe teaches a system that tracks gaming activity at gaming tables. Rowe discloses that the system tracks a particular player from session to session in a gaming hall (i.e. single property, paragraphs 36, 70). Thus, the player’s activity is monitored from entering the casino/hall to exiting the casino/hall (paragraphs 26). Rowe discloses that an alert is issued (not or message) when a notable player or person is leaving one casino and is head for another (paragraph 70). Although Rowe fails to explicitly teach that the alert occurs when a balance of the gaming chips owned by the one of the game participants is at least a predetermined amount, it is implied or obvious since Rowe teaches that the players game status and amount spent is track such as player being a “high roller” or VIP (paragraph 70). For instance, the message can be that a particular player won a particular amount (i.e. John doe is leaving here after winning $5000 jackpot. Paragraph 70).  It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Koyama’s invention and recognize entrance of the game participants into the play hall and exit of the game participants from the play hall, wherein the processor of the overall management device is configured to use information acquired from the entrance and leaving management device to ascertain one of the game participants who attempts to leave from the play hall, and issue an alert about the leaving of the one of the game participants when a balance of the gaming chips owned by the one of the game participants is at least a predetermined amount in order to monitor and track a user game play throughout different properties. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/           Primary Examiner, Art Unit 3715